Judgment, Supreme Court, New York County (Micki Scherer, J., on dismissal motion; Richard Carruthers, J., at jury trial and sentence), rendered January 3, 2000, convicting defendant of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 6 years, unanimously affirmed.
Defendant’s motion to dismiss the indictment for failure to give adequate notice under CPL 190.50 was properly denied. The People satisfied their statutory obligation to defendant when they gave notice that the charge contained in the felony complaint, namely fourth-degree grand larceny, would be presented to the grand jury, notwithstanding that defendant was ultimately indicted for the additional charges of first- and second-degree robbery, all involving the same incident (see, People v Guzman, 233 AD2d 527, lv withdrawn 89 NY2d 1012; People v Hernandez, 223 AD2d 351). Concur — Sullivan, J.P., Rosenberger, Lerner, Rubin and Buckley, JJ.